Name: Commission Regulation (EEC) No 3714/84 of 21 December 1984 laying down detailed rules for the granting of aid for the use of partly-skimmed milk and partly-skimmed milk powder in feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 12. 84 Official Journal of the European Communities No L 341 /65 COMMISSION REGULATION (EEC) No 3714/84 of 21 December 1984 laying down detailed rules for the granting of aid for the use of partly-skimmed milk and partly-skimmed milk powder in feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, and skimmed-milk powder intended for feed for calves Q, as last amended by Regulation (EEC) No 797/84 (8) ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Articles 10 (3) and 28 thereof, Whereas, under Article 2 (2) of Regulation (EEC) No 986/68, it is possible to grant a corresponding aid for liquid milk used in the manufacture of a compound feedingstuff, where such milk contains between 0,8 % and 1 % fat and contains no buttermilk ; Whereas the fat content of partly-skimmed milk powder should be fixed at 10 % minimum ; whereas, in view of this level, the partly-skimmed liquid milk used in manufacturing feedingstuffs must have a fat content of at least 0,9 % if aid is to be granted ;Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1004/84 (4), and in particular Article 4 (3) thereof, Whereas it is specified at (e) and (f) of Article 2 ( 1 ) of Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (5), as last amended by Regulation (EEC) No 21 28/84 (6), that aid shall be granted for skimmed-milk powder with a fat content to be determined between 9 % and 11 %, not containing buttermilk, produced in a dairy directly from liquid milk and either dena ­ tured with a view to its use in the manufacture of compound feedingstuffs or used directly in the manu ­ facture of such feedingstuffs ; Whereas it is impossible to monitor the production of the partly-skimmed milk powder effectively unless the undertakings that receive the aid offer adequate guarantees ; whereas the existence of such guarantees should be recognized by approval of the undertaking by the competent agency of the Member State concerned ; whereas provision should be made for surveillance to be exercised from the commencement of production of the partly-skimmed milk powder until completion of production , of the feedingstuff ; whereas provision should therefore be made for appli ­ cation of the provisions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention f), as last amended by Regulation (EEC) No 2955/84 ( l0) ; whereas, however, the minimum control procedures that must be observed should be specified ; whereas it is necessary for the same purpose to stipulate that the product must be put up in packages that will permit its identification ; whereas, finally, time limits for production of the partly-skimmed milk powder and of the final product are a necessary safeguard and will contribute to effective surveillance ; Whereas, in order to guarantee that partly-skimmed milk powder will be properly used, it is necessary to make payment of the aid conditional on presentation of evidence that it will indeed be used for the Whereas, as regards rules on the use of the animal feedingstuffs of which this partly-skimmed milk powder is to form a part and on the denaturing methods to be used to ensure that it is used for the manufacture of these feedingstuffs, reference should be made to the provisions already adopted in these matters in Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed milk processed into compound feedingstuffs (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (4 OJ No L 150, 6. 6 . 1984, p. 6 . (  ') OJ No L 132, 21 . 5. 1983, p. 33 . (4) OJ No L 101 , 13 . 4. 1984, p. 2. 0 OJ No L 169, 18 . 7 . 1968, p. 4. H OJ No L 196, 26 . 7 . 1984, p. 6. 0 OJ No L 199; 7 . 8 . 1979 , p . 1 . ( ») OJ No L 86, 29 . 3 . 1984, p . 22. O OJ No L 190, 14. 7. 1976, p . 1 . H OJ No L 279, 23 . 10 . 1984, p . 1 No L 341 /66 Official Journal of the European Communities 29. 12. 84 HAS ADOPTED THIS REGULATION :production of feedingstuffs ; whereas evidence of sale to a feedingstuffs producer combined with the lodging of security by the latter will be a sufficient guarantee ; TITLE I Aid for partly-skimmed milk powderWhereas, so as to determine the most appropriate level of aid, given the fluctuations in the prices of compet ­ ing fats, and to take proper account of availability of on the Community market the tendering procedure provided for in Article 2a (2) of Regulation (EEC) No 986/68 should be used ; whereas, so as to maintain fair competition between the different methods of produc ­ tion, it should be specified that producers who use partly-skimmed liquid milk for the production of feedingstuffs should take part in the tendering proce ­ dure so that the most appropriate aid level for the fat content of skimmed milk can be determined : Article 1 Aid shall be granted as provided in this Regulation for the fat content of skimmed-milk powder covered by Article 2 ( 1 ) (e) and (f) of Regulation (EEC) No 986/68, hereinafter referred to as partly-skimmed milk powder, used in the manufacture of compound feedingstuffs as referred to in Article 4 ( 1 ) of Regulation (EEC) No 1725/79 or denatured by the methods laid down in Article 2 ( 1 ) of that Regulation. The aid shall be granted for milk powder containing at least 10 % milk fat and satisfying the requirements of Section I A of Annex I. Whereas, however, in order to enable the industry to take in supplies in certain special situations these should, in respect of the tendering procedure, be a fixed aid amount ; whereas this must be determined in such a way that priority is guaranteed to the tendering procedure ; Whereas it should be stipulated that producers of compound feedingstuffs who use partly-skimmed milk powder will also qualify for the aid provided for in Regulation (EEC) No 1725/79 ; whereas it should also be made clear that, where the authorization provided for in the second subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 986/68 is used, the aid provided for in Regulation (EEC) No 1725/79 will be granted provided that the provisions of Commission Regula ­ tion (EEC) No 1 624/76 ('), as last amended by Regula ­ tion (EEC) No 1 102/83 (2), have been observed ; Article 2 1 . Partly-skimmed milk powder shall be produced at establishments approved by the competent body appointed by the Member State in whose territory production takes place. 2. During the manufacture of partly-skimmed milk powder, the products referred to in Annex II shall be incorporated in the manner prescribed therein . 3. The manufactured product shall be supplied in tanks or containers or in packages of a maximum net weight of 50 kilograms bearing the following informa ­ tion in characters at least one centimetre high :  the words 'For use as animal feed (Regulation (EEC) No 3714/84)',  the date of manufacture,  the batch number,  the address of the manufacturing establishment or the serial number allotted to it after the approval referred to in paragraph 1 has been obtained. The serial number shall be followed by one or more letters identifying the Member State in which the product has been manufactured. Whereas, since it is in the operator s interests to know, at the time of submitting his tender with the proposed level of aid, the amount which he will receive, the amount of the aid provided for in this Regulation should be converted into national currency at the representative rate applicable on the closing date for the submission of tenders in response to the individual invitation to tender concerned ; whereas, so as to maintain equality of treatment between operators this rate must also be used for conversion of the aid that is fixed additionally to that resulting from the tendering procedure but is based on the maximum amount set in the invitation to tender ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Where the product is delivered in tankers or containers the tankers or container shall bear the above information in characters at least five centimetres high. Member States may make detailed rules on the marking of packages and may specify additional infor ­ mation that may be shown on the label . (') OJ No L 180, 6. 7. 1976, p . 9. (2) OJ No L 119, 6 . 5 . 1983, p . 13 . 29. 12. 84 Official Journal of the European Communities No L 341 /67 4. 'Batch shall mean the quantity of milk powder covered by an offer in response to a given individual invitation to tender or by an application for the fixed aid that is of homogeneous quality and was produced by continuous process at a single manufacturing plant. Article 3 The approval referred to in Article 2 ( 1 ) shall be given only to establishments : (a) that have at their disposal plant suitable for the manufacture of partly-skimmed milk powder ; (b) that agree to submit to specific monitoring of their partly-skimmed milk powder manufacturing opera ­ tion ; (c) that undertake to keep the continuous records specified by the responsible intervention agency in the relevant Member State, entering the following particulars in respect of each batch manufactured :  the quantity and composition of the milk processed,  the quantity of partly-skimmed milk powder produced,  the batch number,  the date or dates of manufacture,  the type or types of packaging,  the name and address of the undertaking processing the partly-skimmed milk powder into feedingstuffs in accordance with Regula ­ tion (EEC) No 1725/79 . Approval shall be withdrawn if a serious infringement of this Article is discovered. Article 4 The amount of the aid referred to in Article 1 shall, without prejudice to the provisions of Title IV, be fixed by means of a standing invitation to tender in accordance with the provisions of Title III . Article 5 The partly-skimmed milk powder shall be produced within three months of, as appropriate  the closing date for the submission of offers in response to each individual invitation to tender, or  the date of receipt of the aid application referred to in Article 22. Article 6 1 . From commencement of manufacture of the partly-skimmed milk powder until completion of its processing into feedingstuffs in accordance with Regu ­ lation (EEC) No 1725/79, the partly-skimmed milk shall be placed under customs control or under a form of administrative control offering equivalent guaran ­ tees. The control referred to in the first subparagraph shall be governed by Article 2 (2) and (3), Article 6 (2) and (3) and Articles 7, 8 , 10, 11 and 14 of Regulation (EEC) No 1687/76. The special entries to be made in boxes 104 and 106 of the control copy shall be those set out in Annex IV. 2. The control methods, to be laid down by the responsible body, shall include the following, as a minimum :  frequent and random on-the-spot inspections at the manufacturing plant, covering in particular the characteristics of the milk being processed and the non-inclusion of buttermilk and whey in accor ­ dance with the rules set out in Annex I, and the making requirements laid down in Annex II,  supplementary checks carried out at least once every 12 months on the undertaking's commercial documents and stock records, based especially on the data contained in the records referred to in Article 3 (c). 3 . When use is made of the authorization provided for in the second subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 986/68 the provisions of Regula ­ tion (EEC) No 1624/76 shall apply. Article 7 The recipient undertaking shall communicate its manufacturing programme to the responsible body not later than four working days before manufacture begins, specifying the manufacturing date or dates proposed, the place of manufacture, and the quantities of partly-skimmed milk powder which are to be produced. Article 8 1 . Processing into feedingstuffs shall be carried out within six months of, as appropriate :  the closing date for the submission of tenders, or  the date of receipt of the aid application referred to in Article 22. 2. The partly-skimmed milk powder may not be incorporated in a mixture as referred to in Article 1 (3) of Regulation (EEC) No 1725/79 before being used in the manufacture of a compound feedingstuff. Article 9 1 . The aid specified in Article 1 shall be paid in respect of the quantity of partly-skimmed milk powder actually produced . This may not be more than 102 % of the quantity for which the offer was submitted. The following conditions shall apply. No L 341 /68 Official Journal of the European Communities 29 . 12. 84 grams for each extra day. The aid shall be paid within 60 days from the date of receipt of the application . 1 . The partly-skimmed milk powder shall conform to the terms of this Regulation ; this shall be shown by production of an inspection report as defined in Annex III . TITLE II Aid for partly-skimmed liquid milk Article 10 1 . Aid shall be granted as provided for in this Title for the fat content of skimmed milk as referred to in Article 2 (2) of Regulation (EEC) No 986/68 , here ­ inafter referred to as partly-skimmed milk, that is used directly in the manufacture of compound feedingstuffs as referred to in Article 4 ( 1 ) of Regulation (EEC) No 1725/79 . 2. The aid shall be granted for milk that contains at least 0,9 % milk fat and meets the requirements of Section II A of Annex I. 3. For the purposes of this Regulation, 100 kilo ­ grams of partly-skimmed liquid milk shall be considered to be equivalent to 9 kilograms of partly ­ skimmed milk powder. 4. Where an inspection report establishes that the milk contains less than 0,9 % but not less than 0,8 % milk fat, the aid paid shall be reduced by 20 % . Article 11 1 . The provisions of Articles 2 ( 1 ), 3 , 7, 8 and 9 shall apply, with the exception of points 2 and 3 of paragraph 1 and of paragraph 2 of Article 9 . The aid shall be paid in accordance with Article 9 (3), (5) and (6). 2. Continuous on-the-spot inspection shall be carried out throughout the period of manufacture in accordance with Section II of Annex I. The inspection costs shall be borne by the undertaking concerned. 3 . References in Title III to partly-skimmed milk powder shall also apply to partly-skimmed liquid milk, account being taken of the provisions of Article 10 (3). 2. Persons concerned shall submit a copy of the sales contract under which they have supplied the partly-skimmed milk powder to a feedingstuffs manufacturer, or a document certifying the sale and the use to which the milk powder is to be put. 3. Persons concerned shall produce evidence that the feedingstuffs manufacturer has lodged a processing security equivalent to 110 % of the aid with the body designated for this purpose by the Member State in which the partly-skimmed milk powder is to be processed. Where the partly-skimmed milk powder is processed into feedingstuffs in a Member State other than that in which it was manufactured, evidence that the security has been lodged shall be furnished in accordance with Article 13 (3) of Regulation (EEC) No 1687/76. 2. Where the recipient undertaking processes the partly-skimmed milk powder into feedingstuffs itself, the application for payment shall be accompanied by an inspection report as referred to in paragraph 1 ( 1 ) and by evidence that a security equal to 110 % of the amount of aid has been lodged. 3 . A recipient submitting an application for payment under paragraph 1 in conjunction with an application under Article 9 of Regulation (EEC) No 1725/79 shall not be required to lodge the processing security. In such cases aid shall be paid only if the recipient also complies with the conditions of Regula ­ tion (EEC) No 1725/79 . 4. If the inspection report shows that the partly ­ skimmed milk powder contains less than 10 % but at least 9,5 % milk fat, the amount of the aid shall be reduced by 10 % . 5. Should the period for manufacture specified in Article 5 be exceeded, the aid payment shall be reduced by 0,5 ECU per 100 kilograms for each extra day, up to a maximum of 30 days, except in cases of force majeure. No payment shall be made where the period is exceeded by more than 30 days. 6 . Applications for payment of the aid shall be submitted within 45 days of the last day of the period of manufacture of the quantities specified in the offer. If the application is submitted after the stipulated deadline, the amount of the aid shall, except in cases of force majeure, be reduced by 0,2 ECU per 100 kilo ­ TITLE III Standing invitation to tender Article 12 1 . Intervention agencies shall draw up notices of invitation to tender specifying (a) the rules and the address for the submission of offers ; (b) the rules governing the lodging of securities . 29. 12. 84 Official Journal of the European Communities No L 341 /69 2. Notices of invitation to tender shall be published in the Official Journal of the European Communities at least eight days before the expiry of the first dead ­ line for the submission of tenders. Intervention agen ­ cies may also publish such notices elsewhere. Article 13 1 . During the period in which the standing invita ­ tion to tender remains open, intervention agencies shall conduct individual tenders. 2. The deadline for the submission of tenders under the first individual tendering procedure shall be 12 noon local time on 12 February 1985. 3 . The deadline for the submission of offers under subsequent individual tendering procedures shall be 12 noon, local time on each second Tuesday of the month. Where the relevant Tuesday falls on a public holiday, the deadline shall be extended to 12 noon local time on the first working day thereafter. Article 14 1 . Without prejudice to the provisions of Title IV, in order to obtain the aid specified in Article 1 interested parties shall participate in an individual tendering procedure either by lodging a written offer with the competent intervention agency against a receipt or by submitting it by registered letter addressed to the intervention agency. Intervention agencies may authorize the submission of offers by telex. Persons submitting offers may be represented by another party acting on their behalf. 2. Offers shall be submitted to the intervention agency in the Member State where the manufacturing operations are to be carried out. 3 . Offers shall indicate : (a) the name and address of the undertaking partici ­ pating in the tendering procedure and, where appropriate, those of its representative, and the address of the plant where the manufacturing operations are to be carried out ; (b) the quantities of partly-skimmed milk and milk powder for which aid is requested that the inte ­ rested party undertakes to produce if successful ; (c) the level of aid proposed per 100 kilograms of part ­ ly-skimmed milk powder, in the currency of the Member State in which the offer is submitted ; (d) if appropriate, that aid is being applied for under the provisions of Title II . 4. Offers shall not be valid unless : (a) they relate to a quantity of not less than 20 tonnes of partly-skimmed milk powder ; (b) evidence is provided that the participant has lodged the tendering security for the individual tendering procedure concerned before the time limit for the submission of offers. Offers may not be withdrawn after the time limit set for their submission under the individual tendering procedure concerned has expired. Article 15 1 . The tendering security shall be 2 ECU per 100 kilograms of partly-skimmed milk powder. 2. Tendering securities shall be lodged at the choice of the interested party either in cash or in the form of a guarantee provided by an establishment satisfying the criteria set by the Member State with which the security is being lodged. 3. Tendering securities shall be lodged in the Member State in which the tender is submitted. Article 16 A maximum aid amount shall be fixed in the light of the offers received in response to each individual invi ­ tation to tender, in accordance with the procedure provided for in Article 30 of Regulation (EEC) No 804/68 . A decision to make no award may be taken . Article 17 The conversion rate to be used in expressing :  the maximum level of aid in national currency,  the amount of aid to be paid shall be the representative rate valid on the closing date for the submission of offers. Article 18 1 . Awards shall be made to participants proposing a level of aid equal to or lower than the maximum level fixed. 2. Rights and obligations arising from a tender award shall not be transferable. Article 1 9 1 . Each participant shall be informed immediately by the competent intervention agency, by letter or by telex, of the outcome of his participation in the tendering procedure. 2. When a participant is declared successful, the reply to him shall include : (a) a recapitulation of the terms of the individual tendering procedure concerned ; (b) the particulars referred to in Article 14 (3) (b) and (c); (c) the final date for the manufacture of the quantity of partly-skimmed milk powder indicated in the offer. No L 341 /70 Official Journal of the European Communities 29 . 12. 84 Article 20 1 . Except in cases of force majeure, tendering secu ­ rities shall be forfeit in respect of quantities for which a participant : (a) withdraws his offer after the time limit for the submission of offers ; (b) has not within the specified time limit furnished, in accordance with Article 9 ( 1 ), a copy of the sales contract and evidence of the lodging of a proces ­ sing security. 2. Tendering securities shall be released immediately (a) where the offer has not been accepted ; (b) when the successful participant provides evidence that 98 % of the quantity indicated in the offer has been produced. 4. The intervention agency concerned shall issue an acknowledgement of receipt of the application as soon as possible, indicating : .  the amount of aid granted,  the details listed in paragraph 2,  the date of receipt of the application . Article 23 1 . The amount of the aid shall be the same as the maximum of aid amount as referred to in Article 16 fixed under the individual tendering procedure imme ­ diately preceding the period referred to in Article 22 ( 1 ), less 1,5 ECU per 100 kilograms. 2. The conversion rate to be used to express the amount of aid to be paid in national currency shall be the represenative rate valid on the closing date for offers under the individual tendering procedure referred to in paragraph 1 . 3 . The provisions of Titles I and II and of Article 20 shall apply to aid granted in accordance with this Title. TITLE IV Fixed aid Article 21 Fixed aid shall be granted on the terms set out in this Title for partly-skimmed milk powder as referred to in Article 1 and partly-skimmed milk as referred to in Article 10 . Article 22 1 . Aid applications shall be submitted :  to the intervention agency of the Member State where manufacture is to take place,  during the period beginning on the fourth Tuesday of each month and ending on the Tuesday of the following week. 2. Applications shall indicate :  the name and address of the undertaking making the application and the address of the plant where manufacture is to take place,  the quantity of partly-skimmed milk and milk powder in respect of which aid is applied for and which the applicant undertakes to produce. 3 . Applications shall be valid only if :  they relate to a quantity of not less than 20 tonnes of partly-skimmed milk powder but not more than 100 tonnes per undertaking applying,  they are accompanied by evidence that the appli ­ cant has lodged a security on the terms set out in Article 15. This security shall be considered equivalent to a tendering security. TITLE V General provisions Article 24 The processing security referred to in Article 9 ( 1 ) and (2) shall be released in respect of quantities for which evidence has been furnished that the partly-skimmed milk powder has been used as specified in the first paragraph of Article 1 of this Regulation within the period laid down in Article 8 ( 1 ). Except in cases of force majeure, where the period for manufacture is exceeded the security shall be forfeit to an amount of 0,5 ECU per 100 kilograms per day, up to a maximum of 30 days. Except in cases of force majeure, the security shall be forfeit in its entirety if the said period is exceeded by more than 30 days. Article 25 When partly-skimmed milk powder as referred to in Article 1 is shipped to another Member State the monetary compensatory amounts fixed pursuant to Council Regulation (EEC) No 974/71 (') shall be multiplied by the coefficient given in the appropriate note in Part 5 of Annex I to the Commission Regula ­ tion fixing the monetary compensatory amounts. The Commission may alter the said coefficient as necessary. (') OJ No L 106, 12. 5. 1971 , p. 1 . 29. 12. 84 Official Journal of the European Communities No L 341 /71 Article 26 The Member States shall inform the Commission, by the 10th of each month at the latest, of the quantities of partly-skimmed milk and milk powder for which, during the preceding month,  aid has been granted by tendering procedure as specified in Title III,  fixed aid has been granted in accordance with Title IV,  aid has been paid. Article 27 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1984. For the Commission Poul DALSAGER Member of the Commission No L 341 /72 Official Journal of the European Communities 29. 12. 84 ANNEX I QUALITY REQUIREMENTS AND CONTROL METHODS I. PARTLY-SKIMMED MILK POWDER A. Composition 1 . Fat content : at least 10,0 % m/m 2. Water content (on the non-fat-solids) : not more than 5,0 % m/m (') 3 . Titratable acidity (on the non-fat-dry-solids) :  in ml of decinormal NaOH solution : not more than 3,6  in lactic acid : not more than 0,18 % m/m 4. Lactates content (on the non-fat-dry-solids) : not more than 300 mg/100 g 5. Detection of extraneous substances other than neutralizing agents and products referred to in Annex II : Negative 6. Detection of buttermilk : Negative 7. Detection of whey : Negative B. Control 1 . Method of laboratory analysis Without prejudice to the provisions on the harmonization of analytical methods, the following reference methods must be used for the purposes of applying this Regulation : (a) Quantitative determination of fat content : IDF standard 9 B : 1 984 (b) Quantitative determination of water content : IDF standard 26:1964 (c) Quantitative determination of titratable acidity : ISO standard 6091-1980 (d) Quantitative determination of lactates : IDF standard 69A:1984 As far as the samples procedure is concerned, the provisions adopted pursuant to Council Directive 70/373/EEC of 20 July 1970 on the introduction of Community methods of sampling and analysis for the official control of feedingstuffs shall apply (OJ No L 170, 3 . 8 . 1970, p. 2). 2. Detection of buttermilk (a) The absence of buttermilk shall be ensured by an on-the-spot inspection, without prior notice, carried out at least twice a week during the period of manufacture referred to in Article 6 ; such inspection shall include checks on the following :  the origin, and the composition of the milk and cream used as raw materials and of the partly-skimmed milk powder which has been obtained,  incoming and outgoing quantities of raw materials or any other product which may be used in the manufacture of partly-skimmed milk powder,  the keeping of the stock accounts,  any other aspect of manufacturing. (b) The laboratory analysis methods for the detection of buttermilk shall include the following :  the quantitative determination of phospholipids (Walstra P., de Graaf J. J., 1 962, Neth . Milk and Dairy Journal, 16:283), and/or  any other laboratory test laid down by the Member States. (c) The minimum and maximum values recorded and the average value determined each month in accordance with footnote (') in Annex I to Commission Regulation (EEC) No 625/78 may be used to establish the absence of buttermilk. (') If the water content exceeds 5,0 %, (the aid referred to in Article 1 shall be reduced by 1 % for each additional 0,2 % of water content . 29. 12. 84 Official Journal of the European Communities No L 341 /73 3 . Detection of whey The laboratory control shall include : (a) in the case of rennet whey : the quantitative determination of the free sialic acid in accordance with the procedure outlined in points 1 to 7 of Annex IV to Regulation (EEC) No 625/78 . If the results thus obtained are greater than :  60 ppm of non-fat solids in the case of spray-dried partly-skimmed milk powder, the tests specified in point 8 of the same Annex must be carried out,  80 ppm of non-fat solids in the case of roller-dried partly-skimmed milk powder, the total protein content must be determined in accordance with point 8 of the abovemen ­ tioned Annex and the following formula shall be applied to establish, the percentage m/m of rennet whey : S  [40 -I- (x  31 ) 2] 10 where S = free sialic acid content in ppm and x = total protein in % m/m ; (b) in the case of acid whey : the laboratory tests laid down by the Member States. II. PARTLY-SKIMMED LIQUID MILK A. Composition 1 . Fat content : at least 0,90 % m/m 2. Titratable acidity in lactic acid : not more than 0,20 % m/m 3 . Lactates content : not more than 30 mg/ 100 g 4. Detection of extraneous substances other than neutralizing agents Negative 5. Detection of buttermilk : Negative 6 . Detection of whey : Negative B. Control 1 . Methods of laboratory analysis Without prejudice to the provisions on the harmonization of analytical methods, the following reference methods must be used for the purposes of applying this Regulation : (a) Quantitative determination of fat content : IDF standard IB : 1983 (b) Quantitative determination of non-fat dry matter : IDF standard 2 1 A : 1 982 (c) Quantitative determination of titratable acidity : ISO standard 6091-1980 (d) Quantitative determination of lactates : ISO standard 3495-1975 2. Continuous on-the-spot inspection on-the-spot inspection shall continue throughout the period of manufacture and shall cover the following in particular :  the quantitative determination of the fat and non-fat solids of the partly-skimmed milk before and during manufacture with a view to establishing the balance of the not-fat milk solids and milk fat during the processing of the partly-skimmed milk into compound feedingstuffs for animals, No L 341 /74 Official Journal of the European Communities 29 . 12. 84  the measures necessary to ensure the absence of buttermilk and whey in the partly ­ skimmed milk during the manufacture of compound feedingstuffs for animals,  the keeping of the registers containing the results of the checks on composition and, in particular, the results of the laboratory analysis relating to the determination of fats and non-fat solids and the detection of buttermilk and whey,  the quantities of partly-skimmed liquid milk used in the manufacture of compound feedingstuffs,  the keeping of the stock accounts,  any other measure designed to ensure compliance with the provisions of this Regulation. 3 . Detection of buttermilk and whey The laboratory methods mentioned in subsections B. 2 and B. 3 of paragraph I of this Annex must be used ; the results of these tests shall be supplemented by the results of the other checks. 29. 12. 84 Official Journal of the European Communities No L 341 /75 ANNEX II Tracing of partly-skimmed-milk powder 1 . To each 1 000 kilograms of partly-skimmed milk powder meeting the requirements laid down in Annex I to this Regulation must be added, at the time of manufacture, not less than : (a) 15 g of Canthaxanthin (E 161 g). However, this product shall be substituted, until 31 March 1985, by 10 g of Azorubin (E 122); (b) 1 000 g of titanium dioxide (E 171 ), or 4 g of lithium as a salt, e.g. carbonate. The quantities specified in (a) and (b) above relate to pure compounds, which may however be used in another form, either after the addition of diluting substances or following another treat ­ ment, provided that one or more substances are incorporated so that they can disperse in water. 2. The composition of the products mentioned in 1 (a) and (b) above must satisfy the requirements laid down on the quality of products to be used in human consumption. To ensure homogeneous distribution throughout the partly-skimmed milk powder, the Canthax ­ anthin shall be dispersed, and lithium salts dissolved, in liquid milk and even in condensed form. The titanium dioxide and Azorubin shall be incorporated either in the liquid milk before or during the manufacture of the powder or directly into the partly-skimmed milk powder during the last stage of manufacture . 3 . It is prohibited to submit partly-skimmed milk powder, either in powder form or after dissolution in water, to any chemical or physical treatment with a view to weakening or neutralizing the effects of the tracing. Only antioxidants may be added to the milk before or during the manufactu ­ ring process with a view to ensuring that the partly-skimmed milk powder will keep longer. 4. The titanium dioxide and the Azorubin must contain at least 70 % m/m of particles of 300 microns or less. These must be evenly distributed, such that two 50-g samples taken at random from a 25-kilogram batch have the same chemical composition within the margins of error allowed by the analytic method used. 5. The quantities and the quality of the products to be incorporated in the partly-skimmed milk ' powder are set without prejudice to the provisions relating to the maximum quantities of additives which may be contained in animal feed, as laid down pursuant to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs. No L 341 /76 Official Journal of the European Communities 29 . 12. 84 ANNEX III INSPECTION REPORT Partly-skimmed milk powder (Article 9 of Commission Regulation (EEC) No 3714/84) A. On the basis of the results of laboratory analysis and the controls defined in Annex I to Commis ­ sion Regulation (EEC) No 3714/84 of 21 December 1984, the partly-skimmed milk powder (marking of bags or containers) / the partly-skimmed milk :  (complies) :  (does not comply) : with the provisions of Commission Regulation (EEC) No 3714/84 particularly as regards : 1 . the milk-fat content 2. the water content 3 . the absence of buttermilk 4. the absence of whey. B. The partly-skimmed milk powder mentioned in A above has been traced by the addition of the tracers specified in Annex II to Commission Regulation (EEC) No 3714/84, in the quantities and in the manner laid down in the said Annex. C. The period of manufacture referred to in Article 5 of Regulation (EEC) No 3714/84 :  (has been respected)  (has been exceeded by . . . days). Place and date : Signature of person responsible 29. 12. 84 Official Journal of the European Communities No L 341 /77 ANNEX IV Special entries in boxes 104 and 106 on the control copy  Box 104 : 'SkummetmÃ ¦lkspulver til foderbrug i henhold til forordning (EÃF) nr. 1725/79 (forordning (EÃF) nr. 3714/84)', Teilentrahmtes Milchpulver zur VerfÃ ¼tterung nach Verordnung (EWG) Nr. 1725/79 (Verordnung (EWG) Nr. 3714/84)', 'Ã Ã µÃ Ã ¹Ã ºÃ Ã  Ã ±ÃÃ ¿Ã ºÃ ¿Ã Ã Ã Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ( Ã Ã Ã  ) Ã ±Ã Ã ¹9. 1725/79 [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  ( Ã Ã Ã ) Ã ±Ã Ã ¹3. 3714/84]', Partly-skimmed milk powder for use in accordance with Regulation (EEC) No 1725/79 [Regulation (EEC) No 3714/84]', 'Lait en poudre partiellement Ã ©crÃ ©mÃ © destinÃ © Ã Ã ªtre utilise selon le rÃ ¨glement (CEE) n ° 1725/79 [rÃ ¨glement (CEE) n ° 3714/84]', 'Latte in polvere parzialmente scremato secondo il regolamento (CEE) n . 1725/79 (regolamento (CEE) n . 3714/84)', 'Poeder van gedeeltelijk ontroomde melk bestemd voor gebruik overeenkomstig Veror ­ dening (EEG) nr. 1725/79 (Verordening (EEG) nr. 3714/84)'.  Box 106 : The closing date for the submission of tenders under the relevant individual tendering procedure in accordance with Article 13 of Regulation (EEC) No 3714/84.